Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 15/586,358 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Each of claims 1-16 in the instant application are a duplicate of each of claims 1-16 of the reference application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch et al, U.S. Patent Application Publication No. 2004/0219854 in view of Morman et al, U.S.  Patent No. 6,465,073 and Kauschke et al, U.S. Patent No. 6,872,274.
   Groitzsch discloses an elastic fabric comprising first and second nonwoven layers which are bonded to an intermediate elastic layer.  The elastic layer comprises a plurality of strands.  The elastic strands are tensioned and the nonwoven layers are bonded to the elastic strands while they are in the tensioned state, so that when tension is released, the material forms a plurality of pleats or gathers.   See paragraphs 0016-0018, 0062, 0103.  The strands are spaced at a spacing of 0.5-15 mm.  See paragraph 0069.  Groitzsch teaches thermal bonds which are elongated and which are at an angle between 45 and 90 degrees to the machine direction, (the direction of the elastic threads).  See paragraph 0112.    
Groitzsch differs from the claimed invention because it does not clearly teach  the particularly claimed bond pattern, the degree to which the elastic strands are elongated prior to bonding or the aspect ratio.  
However, Morman teaches a stretchable nonwoven laminate.  Morman teaches that the laminate may comprise a central elastic layer having bonded thereto a spunbond material which has been necked in the machine direction.    (Note that the necking process generally orients strands in the direction of necking, which in this case will be the machine direction).   See col. 1, line 56-15.  The laminate is also elastic in the machine direction.  See col. 6, lines 8-25.  Morman teaches that the stretch properties of the laminate can be controlled by selecting the orientation, (i.e., CD or MD), length and spacing of the bond lines which bond the laminate.  See abstract, in particular directions, (i.e., CD and MD) can be controlled by providing bonding lines, (which will necessarily have a length greater than the width since they are lines), either parallel to, (which decreases stretch), or perpendicular to, (which increases stretch), the direction of necking and elasticity.  See col. 11, lines 43- col 12, line 34.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed bonds lines and have selected their length, orientation and spacing and their presence on the pleats or ridges as taught by Morman in the structure of Groitzsch in order to provide an elastic laminate having the desired degree of stretch and recovery in a particular direction.
With regard to the degree to which the elastic film is stretched prior to bonding, since Groitzsch teaches stretching the elastic prior to bonding, it would have been obvious to have selected the degree to which the elastic was stretched depending on the degree of elasticity and pleating was desired in the final product.
Groitzsch discloses that the nonwoven layers can be pre bonded according to known methods and discloses the use of spunbond layers, but does not explicitly teach that the layers have been bonded by a pattern of thermal bonds distinct from the bonds forming the laminate.
However, Kauschke teaches that spunbonded fabrics are typically and conventionally bonded during their manufacture by a pattern of thermal bonds and that the pattern can be selected with a view towards the desired elongation in the fabric.  See col., 1, lines 19-67.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed a bonded nonwoven as taught by Kauschke, in view of the teaching that such bonding was both conventional and necessary to impart some integrity to the fabric after formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789